Name: Commission Regulation (EC) No 80/2002 of 17 January 2002 concerning the issue of A licences for the import of garlic
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  America;  international trade
 Date Published: nan

 Avis juridique important|32002R0080Commission Regulation (EC) No 80/2002 of 17 January 2002 concerning the issue of A licences for the import of garlic Official Journal L 016 , 18/01/2002 P. 0017 - 0017Commission Regulation (EC) No 80/2002of 17 January 2002concerning the issue of A licences for the import of garlicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1047/2001 of 30 May 2001 introducing a system of import licences and certificates of origin and establishing the method for managing the tariff quotas for garlic imported from third countries(1), as last amended by Regulation (EC) No 1865/2001(2),Whereas:(1) Article 8(1) of Regulation (EC) No 1047/2001 provides that if quantities covered by applications for A licences exceed the quantities available, the Commission is to fix a simple reduction percentage and suspend the issue of such licences covered by subsequent applications.(2) Quantities applied for on 14 and 15 January 2002 under Article 4(1) of Regulation (EC) No 1047/2001 for products originating in Argentina exceed the quantities available. The extent to which A licences can be issued, and whether the issue of those licences should be suspended for any subsequent applications, should therefore be determined,HAS ADOPTED THIS REGULATION:Article 1A import licences covered by applications under Article 1(1), of Regulation (EC) No 1047/2001 for products originating in Argentina on 14 and 15 January 2002 and forwarded to the Commission on 16 January 2002 shall be issued, with the entry referred to in Article 1(2) of that Regulation, at the rate of:- 48,594 % of the quantity applied for, for traditional importers,- 5,110 % of the quantity applied for, for new importers.Article 2The issue of A import licences relating to the quarter running from 1 March 2002 to 31 May 2002 covered by applications under Regulation (EC) No 1047/2001 for products originating in Argentina is hereby suspended for applications lodged after 16 January 2002. Applications for the quarter running from 1 June 2002 to 31 August 2002 may be lodged from 8 April 2002.Article 3This Regulation shall enter into force on 18 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 145, 31.5.2001, p. 35.(2) OJ L 254, 22.9.2001, p. 3.